Citation Nr: 1125799	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-18 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond May 29, 2007, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), including entitlement to an extension of time to request an extension of the delimiting date.


REPRESENTATION

Veteran represented by:	United States Spinal Association


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from May 15, 1986 to November 14, 1990 and from June 2, 1993 to May 29, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision in which the RO denied the Veteran's request for an extension of the delimiting date beyond May 29, 2007, for education benefits under the provisions of MGIB, including entitlement to an extension of time to request an extension of the delimiting date.


FINDINGS OF FACT

1.  The Veteran was last discharged from active duty on May 29, 1997.

2.  The delimiting date for education benefits, or ten years from the date of the Veteran's discharge from active service, was May 29, 2007.

3.  The Veteran's application for educational benefits was received by VA on April 27, 2009 and his request for an extension of the delimiting period was received on June 9, 2009, more than one year from the date on which his original period of eligibility ended and beyond one year from the date on which his physical disability no longer prevented him from pursuing an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond May 29, 2007, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1033(a),(c); 21.7050; 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Initially, the Board notes that the issue on appeal turns on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

II. Analysis

The general rule with regard to educational assistance benefits under Chapter 30, Title 38, United States Code, is that the period within which an individual may use such benefits "expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty . . . ."  See 38 U.S.C.A. § 3031(a); see also 38 C.F.R. § 21.7050(a) (to the same effect).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after her last discharge or release from active duty, (3) the individual was prevented from pursuing her chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of her own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  See 38 U.S.C.A. § 3031(b), (c), (d), and (f) (West 2002); 38 C.F.R. §§ 21.7050(f) and (g), 21.7051(a), 21.7135(s) (2010).

Exceptions (1), (2), (4), and (5) have not been made issues in this case.  Here, the Veteran asserts that he was prevented from initiating and pursuing educational training before the expiration of the 10-year period because of a physical and mental disability not the result of his own willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

However, consideration of an extension of his delimiting date under 38 C.F.R. § 21.7051(a) turns on a determination of whether the Veteran is entitled to an extension of time to submit a request for an extension of his eligibility.

In addition to the above, 38 C.F.R. § 21.1033 addresses the time limits that apply in regard to various actions involving claims for education benefits.  In particular, 38 C.F.R. § 21.1033(c) addresses the time limit imposed for individuals that wish to file for an extension of a period of eligibility for benefits, such as in this case.  The regulation provides that the time limit for filing for an extended period of eligibility is either one year from the date on which the Veteran's original period of eligibility ended; or, one year from the date on which the Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or furnish notice of the time limit for filing of a claim will not extend the time periods allowed.  38 C.F.R. § 21.1033(a).

Further, 38 C.F.R. § 21.1033(e) explains that an extension of a time limit may be granted for good cause.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, he must take the required action concurrently with or before the filing of that request; and the claimant must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e)(1).  Finally, 38 C.F.R. § 21.1033(e)(2) provides that denials of time limit extensions are separately appealable issues.

The Veteran basically contends that, following a motor vehicle accident on February 24, 1997, during which he sustained a traumatic brain injury (TBI), fractured his cervical spine and suffered paralysis, he was placed on the Temporary Disability Retired List (TDRL) and endured months of rehab, so that he could return to service in the Air Force.  After an examination at Wright-Patterson Air Force Base, he was separated from service in 2000.  He was under the impression that he was still in the Air Force while on the TDRL, noting that he was promoted to the rank of captain and his pay was adjusted accordingly during this period, and he did not understand that the information on his DD Form 214 was permanent.  His DD Form 214 reflected that he was discharged on May 29, 1997.  With regard to his MGIB benefits, he believed that the start date for educational benefits began in 2000, the date that he was officially separated from the Air Force and did not begin using his benefits at that time, as he thought he needed to work.  When the Veteran found out that his eligibility was for 10 years from 1997, he obtained doctor's statements showing that he was not physically/mentally able to use the education benefits before June 21, 2001.  As such, he maintains that that his 10 years of benefits should start from June 2001, making the revised delimiting date June 21, 2011.  He also indicated that a review of VA Pamphlet 22-90-2 explains that a veteran can request an extension because of physical disability; however, it did not even imply that such extension request needed to be submitted within one year of the date that he was able to resume training of within one year of his original delimiting date.  In essence, he maintains that he was not properly notified of eligibility and timing requirements for VA educational assistance benefits, to include when an extension must be filed.  

In this case, the application for an extension of the delimiting date must have been received by whichever is later: one year from the date when the Veteran's disability no longer prevented him from resuming his education, or one year from his delimiting date of May 29, 2007 (which is 10 years after service discharge).

VA received the Veteran's application for educational benefits on April 27, 2009 and his request for an extension of the delimiting period was received on June 9, 2009, more than one year after the May29, 2007 delimiting date.  Therefore, the question becomes on what date the Veteran was no longer prevented from beginning or resuming an educational program due to disability.

In an October 2009 statement, the Veteran's VA psychologist indicated that he had been a patient of the Upstate New York VA Healthcare System since 1997 and had been in rehab for injuries sustained in an MVA on February 24, 1997 until June 21, 2001, when he was cleared to work.  In a similar statement, the Veteran's VA psychiatrist indicated that the Veteran was unable to use educational benefits due to service-connected TBI until June 2001, and he was currently able to use the educational benefits he is entitled to.

As indicated above, the application was received in April 2009 and his extension request was received in June 2009.  In addition, the Veteran failed to meet the two requirements under 38 C.F.R. § 21.1033(e)(1) that a claimant must meet to show good cause why he could not have taken the required action during the original time period and could not have taken the required action sooner.  Accordingly, because the application for an extension was not timely submitted-i. e., by June 21, 2002 or by May 29, 2008-the extension is barred by law.  

The Board acknowledges the difficulties which the Veteran has endured as a result of his service-connected disabilities.  However, as the Veteran's application for an extension was received beyond one year from the date on which his original period of eligibility ended and beyond one year from the date on which his physical disability no longer prevented him from pursuing an educational program, the claim must be denied.

The Board understands his frustrations.  However, VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, although VA is required to inform an appellant correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Even if the appellant was not informed or was misinformed regarding eligibility requirements for MGIB benefits, the Board cannot grant his claim on that basis.  The Board also notes that VA does not have control over any actions taken or not taken by the service departments or the DOD.  Moreover, the appellant's lack of understanding does not provide a legal basis for entitlement.  While it is unfortunate, the United States Court of Appeals for Veterans Claims (Court), citing to an opinion from the U. S. Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

The Board acknowledges the Veteran's well-reasoned and passionate arguments.  However, the pertinent legal authority governing eligibility to MGIB benefits is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to the Veteran's claim, the Board does not have authority to grant benefits on an equitable basis.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

For the reasons explained above, the Veteran's claim for an extension of the delimiting date beyond May 29, 2007, for education benefits under the provisions of Chapter 30, Title 38, United States Code (MGIB), including entitlement to an extension of time to request an extension of the delimiting date MGIB benefits must be denied.  This conclusion is compelled by the language of the applicable law and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the law and not the evidence is thus dispositive, the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), are not applicable.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the law as mandated by statute, and not the evidence, "is dispositive of this claim, the VCAA is not applicable.").  


ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB), beyond May 29, 2007, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


